Case 2:13-cv-14695-MFL-LJM ECF No. 346 filed 08/31/20        PageID.13230     Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,
                                                      Case No. 13-cv-14695
 v.                                                   Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

      ORDER DENYING EMERGENCY MOTION FOR BOND (ECF No. 344)

        Petitioner Omar Pouncy has filed an Emergency Motion for Bond pending

 final review of his habeas petition. The Court set out in an earlier order in this case

 the standard that a habeas petitioner seeking bond must meet (see Order, ECF No.

 307), and the Court incorporates its prior order by this reference. The Court is still

 not convinced that Pouncy has demonstrated extraordinary circumstances

 warranting his release on bond at this point. While there have been recent cases of

 COVID-19 detected at the institution in which Pouncy is incarcerated, Pouncy has

 not shown that he has any of the risk factors that would place him at significant risk

 for serious or life-threatening consequences from contracting the virus. Nor has he

 presented evidence that the infected inmates at his facility are housed in such close

 proximity to him that he is unable to socially distance from them. The Court also

 notes that the Michigan Department of Corrections has increased its testing protocols

                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 346 filed 08/31/20      PageID.13231    Page 2 of 3




 and implemented a comprehensive COVID-19 mitigation strategy. (See

 https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-

 coronavirus-covid-19-250f43144337.)

       Moreover, this case stands in sharp contrast to the decision relied upon by

 Pouncy in which another Judge of this Court granted bond to a habeas petitioner

 whose petition was pending. See Clark v. Hoffner, 2020 WL 1703870 (E.D.Mich.,

 April 8, 2020). In that case, the petitioner presented compelling evidence of actual

 innocence, and the state prosecuting attorney informed the Court that she would

 recommend “either complete exoneration or a new trial” for the petitioner. Id. at

 *4. These circumstances are not present here. Furthermore, the petitioner in Clark

 “abided by all of the conditions of bond” while previously on bond, see id. at *5,

 and Pouncy, in contrast, did not do so when previously released on bond. Clark does

 not support Pouncy’s request for bond here.

       For all of these reasons, Pouncy’s motion for bond is DENIED.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
 Dated: August 31, 2020                UNITED STATES DISTRICT JUDGE




                                          2
Case 2:13-cv-14695-MFL-LJM ECF No. 346 filed 08/31/20    PageID.13232    Page 3 of 3




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 31, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
